Citation Nr: 0314292	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  98-01 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for reflux 
esophagitis, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) pursuant to an Order of the United States Court of 
Appeals for Veterans Claims (Court).  That Order vacated a 
December 2002 decision of the Board.  The matter originally 
came before the Board on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, that granted service connection 
for reflux esophagitis and assigned a noncompensable 
evaluation.  The veteran, who had active service from May 
1987 to May 1996, expressed disagreement with the assignment 
of this initial evaluation and began this appeal.  In August 
2000 the Board remanded this case to the RO for additional 
development, and during the course of this development, a 
March 2001 rating decision increased the evaluation for this 
disability from noncompensable to 10 percent, effective the 
date service connection was granted.  The case was returned 
to the Board for further appellate review, but in a 
supplemental BVA decision dated in December 2001, the case 
was once again returned to the RO for additional development.  
Following accomplishment of the requested development, the 
case was returned to the Board for appellate review.

In a written statement dated in June 2003, the veteran 
requested that the Board reconsider the effective date for 
his award of a 20 percent disability rating for service-
connected hemorrhoids.  The veteran urges that the effective 
date of the award assigned by the RO is clear and 
unmistakable error.  It is noted that the Board awarded an 
increased rating to 20 percent for service-connected 
hemorrhoids in a January 2003 decision.  The RO assigned an 
effective date of January 1998.  The veteran asserts the 
effective date should be May 1996.  He is disagreeing with 
the effective date assigned by the RO.  This is not a matter 
in appellate status.  The matter is referred to the RO for 
appropriate action.  





REMAND

The Court's order was based on the Secretary's motion to 
remand.  That motion noted that the VA had not complied with 
the Veterans Claims Assistance Act of 2000 (VCAA).  On 
November 9, 2000, the VCAA became law.  The VCAA applies to 
all pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see also 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.159).  

The Board notes that the VA must inform the claimant of the 
evidence or information necessary to substantiate the claim, 
as well as what evidence VA will seek to provide and which 
evidence the claimant is to provide.  38 U.S.C.A. § 
5103A(d)(1)) (West 1991 & Supp. 2002).  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Secretary's 
motion indicated that the documents referenced by the Board 
in its December 2002 decision did not fulfill the requirement 
that VA must notify the appellant of the information and 
evidence necessary to substantiate the claim.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by sections 3 
and 4 of the Veterans Claims Assistance 
Act (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 



submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




